           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 1 of 25




1

 2     43 E. 1st Avenue
       Mesa, Arizona 85210
 3
       Office: (480) 833-3838
 4     www.coppercanyonlaw.com
       Thomas L. Brown (031017)
 5     Thomas@coppercanyonlaw.com
 6     Cameron J. Mitchell (035735)
       Cameron@coppercanyonlaw.com
 7     Attorneys for Plaintiff
 8                          IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA

10   Terri McKelvy, an individual,                      Case No.
11
                  Plaintiff,
12   vs.                                                               COMPLAINT

13   ASARCO LLC, an Arizona limited liability
14   company; and Grupo Mexico S.A. DE C.V., a
     México Corporation.
15
                    Defendants.
16
            Plaintiff, Terri McKelvy, by and through undersigned counsel, hereby alleges as
17
     follows:
18
19                             PARTIES, JURISDICTION, AND VENUE

20          1.     Terri McKelvy (“Ms. McKelvy”) was at all times relevant herein a resident of
21
     Pinal County, Arizona.
22
            2.     Defendants ASARCO LLC and Grupo Mexico S.A. DE C.V., collectively
23
24   “Defendants,” at all times relevant herein, held its principle place of business in Pima County,

25   State of Arizona.
26
            3.     ASRACO LLC (“ASARCO”) is an Arizona limited liability company doing
27
     business in Arizona.
28

                                              1
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 2 of 25




1           4.     Grupo Mexico S.A. DE C.V. (“Grupo Mexico”) is a Mexico incorporation doing

2    business in Arizona.
3
            5.     Grupo Mexico is the parent company to ASARCO.
4
            6.     Ms. McKelvy was at all times relevant herein an employee of ASARCO.
5
6           7.     Ms. McKelvy was at all times relevant herein working at the ASARCO Ray Mine
7    located in the town of Kearny, Pinal County, State of Arizona.
8
            8.     All acts, agreements, and contracts hereinafter alleged were to be substantially
9
     performed, and completed in Pinal County, Arizona.
10
11          9.     All the named Defendants herein, and below-named employees or agents of
12   Defendants, are intended to represent individuals acting either in their individual capacities, or
13
     as agents, representatives, directors, shareholders, or employees duly authorized and were
14
     acting within their employment with regards to the transactions hereinafter alleged.
15
16          10.    Jurisdiction and venue pursuant to 42 U.S.C. § 2000e-5(f)(3) are appropriate in
17   this Court.
18
                                     GENERAL ALLEGATIONS
19
20          11.    Ms. McKelvy began working for ASARCO in October 2013 as a Maintenance

21   Managers Clerk.
22
            12.    Over the course of her employment, Ms. McKelvy was ultimately promoted to
23
     her current position as a Maintenance Crusher/Tailings Planner.
24
25          13.    She reports to the General Supervisor of the Maintenance Mill and Crushing

26   Department.
27
28

                                               2
             Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 3 of 25




1            14.   In or around June 2019, the management of Defendants changed, and Mr. Gabriel

2    Duran became the new General Supervisor in or around September 2019.
3
             15.   Initially, Mr. Duran began to target Ms. McKelvy’s work, monitor her work more
4
     closely, all more so than her male counterparts, creating a hostile work environment.
5
6            16.   Mr. Duran resigned from his position in or around December 2019.
7            17.   Ms. Esther Romero became the next General Supervisor in or around February
8
     2020.
9
             18.   Despite operating and performing her duties the same as her male coworkers, Ms.
10
11   Romero would continually admonish Ms. McKelvy for completing her work incorrectly.
12           19.   Ms. Romero created a bogus notification in the planning system utilized by Ms.
13
     McKelvy and the other planners and then blamed Ms. McKelvy for that same notification
14
     indicating that it was unacceptable for a planner to submit such a notification.
15
16           20.   Ms. Romero also included her supervisor, Mr. Dean Alonzo, the General
17   Operations Supervisor, on these email communications admonishing Ms. McKelvy.
18
             21.   On or about February 24, 2020, Ms. Romero instructed Ms. McKelvy to measure
19
20   certain sections of pipe.

21           22.   The pipe hung more than 20 feet above the ground and was typically measured
22
     by either third-party vendors or maintenance mechanics, who typically measure and built the
23
     pipe as needed.
24
25           23.   Even if measuring the pipes was a task she would normally be expected to

26   complete, which it was not, ASARCO had not provided Ms. McKelvy with the necessary
27
28

                                               3
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 4 of 25




1    harness training, or any training that is required for working in areas over six (6) feet in height,

2    to complete the task.
3
            24.    In fact, another supervisor agreed with Ms. McKelvy when she suggested that a
4
     third-party vendor be utilized, in part, due to the lack of manpower available in-house to
5
6    compete the work.
7           25.    One of Ms. McKelvy’s male coworker confirmed to her that he had never been
8
     asked to do such a task.
9
            26.    Ms. Romero dismissed the third-party vendor called out to complete the
10
11   measurements and instructed Ms. McKelvy to complete the measurements.
12          27.    Ms. McKelvy reported the discriminatory actions to Mr. Alonzo, the General
13
     Operations Manager, on or about March 4, 2020.
14
            28.    After she discussed the on-going issues with Mr. Alonzo and before Ms.
15
16   McKelvy could reach the human resources department to bring her complaints against Ms.
17   Romero, Ms. Romero requested a meeting with Ms. McKelvy.
18
            29.    In that meeting, the very same day after reporting the treatment she has been
19
20   subjected to, Ms. Romero placed Ms. McKelvy on a Performance Improvement Plan (“PIP”)

21   and was told that she had not been properly doing her job for the last two years.
22
            30.    This was the first time that such an allegation was voiced to Ms. McKelvy.
23
            31.    Up to this point in time, Ms. McKelvy has received positive evaluations and
24
25   feedback and has always been accepting of training and direction.

26   //
27
     //
28

                                                4
          Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 5 of 25




1          32.    However, as part of the PIP, Ms. McKelvy was told that she would be evaluated

2    for the next 12 weeks and if Ms. Romero felt that Ms. McKelvy was not improving, she (Ms.
3
     McKelvy) would be terminated.
4
           33.    On top of it all, ASARCO ceased providing Ms. McKelvy the semi-annual raises
5
6    that she was promised when she was promoted.
7          34.    She continually voiced her concerns and ASARCO knew that the raises were not
8
     being provided as promised.
9
           35.    The actions of ASARCO, through its agents, have caused significant emotional
10
11   trauma to Ms. McKelvy.
12         36.    Subsequently, Ms. McKelvy formalized Charges of Discrimination against
13
     ASARCO on May 1, 2020 and against Grupo Mexico on May 7, 2020, both with the Arizona
14
     Civil Rights Division and the EEOC, citing both gender discrimination and retaliation. True
15
16   and correct copies of the Charges are attached hereto as Exhibit A.
17         37.    The Arizona Civil Rights Division/EEOC issued its Notice of Suit Rights for both
18
     charges dated September 30, 2020. True and correct copies of the Notices are attached as
19
20   Exhibit B.

21         38.    All conditions precedent to this lawsuit have been satisfied or have occurred.
22
23                                   COUNT ONE
                    TITLE VII - UNLAWFUL GENDER DISCRIMINATION
24
           39.    Plaintiff incorporates by reference each and every allegation contained in the
25
26   preceding paragraphs as though fully set forth herein.

27
28

                                              5
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 6 of 25




1           40.    After years of employment with an excellent track record, in or around June 2019,

2    Plaintiff began to be treated differently than her male counterparts and coworkers after Mr.
3
     Duran became the new General Supervisor of the Maintenance Department.
4
            41.    Mr. Duran began to target Ms. McKelvy’s work, monitor her work more closely,
5
6    all more so than her male counterparts, creating a hostile work environment.
7           42.    Following Mr. Duran’s resignation in or about December 2019, Ms. Esther
8
     Romero became the General Supervisor in or about February 2020.
9
            43.    Despite operating and performing her duties the same as her male coworkers, Ms.
10
11   Romero would continually admonish Ms. McKelvy for completing her work incorrectly.
12          44.    Ms. Romero would continually question Ms. McKelvy’s knowledge, interrupted
13
     Ms. McKelvy when she would attempt to explain things, and punished her for things when her
14
     male counterparts were not punished.
15
16          45.    Ms. Romero created a bogus notification in the planning system utilized by Ms.
17   McKelvy and the other planners and the blamed Ms. McKelvy for that same notification
18
     indicating that it was unacceptable for a planner to submit such a notification.
19
20          46.    Ms. Romero also included Mr. Alonzo on these email communications

21   admonishing Ms. McKelvy.
22
            47.    Ms. Romero also required Ms. McKelvy to complete tasks that she was not
23
     trained for and that her male coworkers had never been asked to complete, such as measuring
24
25   pipes in place more than 20 feet above the ground instead of utilizing third-party vendors or

26   maintenance personal, as would normally be the case.
27
28

                                               6
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 7 of 25




1           48.    Ms. McKelvy reported these discriminatory actions to the General Operations

2    Manager on or about March 4, 2020.
3
            49.    There are no legitimate nondiscriminatory reasons for these actions.
4
            50.    Defendants, through its agents, have engaged in unlawful discriminatory actions
5
6    due to Plaintiff’s gender with respect to her terms, conditions, privileges, and opportunities of
7    employment in violation of Title VII.
8
            51.    These continued actions have caused severe emotional distress and financial
9
     hardship in amounts to be proven at trial.
10
11                                        COUNT TWO
                             TITLE VII - UNLAWFUL RETALIATION
12
            52.    Plaintiff incorporates by reference each and every allegation contained in the
13
14   preceding paragraphs as though fully set forth herein.
15          53.    Following being forced to endure the targeting and discriminatory actions as set
16
     forth above, Ms. McKelvy reported these discriminatory actions to the General Operations
17
18
     Manager on or about March 4, 2020.

19          54.    After she discussed the on-going issues with Mr. Alonzo, the General Operations
20   Manager, and before Ms. McKelvy could reach the human resources department to bring her
21
     complaints against Ms. Romero, Ms. Romero requested a meeting with Ms. McKelvy.
22
23          55.    In that meeting, the very same day after reporting the treatment she has been

24   subjected to, Ms. Romero placed Ms. McKelvy on a Performance Improvement Plan (“PIP”)
25
     and was told that she had not been properly doing her job for the last two years.
26
            56.    This was the first time that such an allegation was voiced to Ms. McKelvy.
27
28

                                               7
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 8 of 25




1           57.    Up to this point in time, Ms. McKelvy has received positive evaluations and

2    feedback and has always been accepting of training and direction.
3
            58.    However, as part of the PIP, Ms. McKelvy was told that she would be evaluated
4
     for the next 12 weeks and if Ms. Romero felt that Ms. McKelvy was not improving, she (Ms.
5
6    McKelvy) would be terminated.
7           59.    On top of it all, ASARCO ceased providing Ms. McKelvy the semi-annual raises
8
     that she was promised when she was promoted.
9
            60.    She continually voiced her concerns and ASARCO knew that the raises were not
10
11   being provided as promised.
12          61.    The actions of Ms. Romero, the General Supervisor, and ASARCO were in direct
13
     response to, and in retaliation of, Plaintiff reporting the earlier unlawful employment practices.
14
            62.    Defendants, through its agents, have engaged in unlawful retaliatory actions in
15
16   violation of Title VII.
17          63.    These continued actions have caused severe emotional distress and financial
18
     hardship in amounts to be proven at trial.
19
20
21                                      PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
23
            A.     For all damages as permitted by law including but not limited to front and back
24
25   pay damages, emotional distress damages, liquidated damages, and any other damages allowed

26   by law.
27
28

                                               8
           Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 9 of 25




1           B.     For interest at the highest rate allowed by law from the earliest time permitted by

2    law until the judgment is paid in full.
3
            C.     For attorneys’ fees and costs as provided by law or by statute.
4
            D.     For prejudgment and post-judgment interest in the highest amount allowed by
5
6    law; and,
7           E.     For such other and further relief as may be just and proper in law and equity.
8
9
10          RESPECTFULLY SUBMITTED this 12th day of October, 2020

11                                                 COPPER CANYON LAW, LLC
12
                                                   /s/ Cameron Mitchell
13                                                 Cameron Mitchell
                                                   43 E. 1st Ave
14                                                 Mesa AZ, 85210
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 10 of 25




               Exhibit A
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 11 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 12 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 13 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 14 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 15 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 16 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 17 of 25




                Exhibit B
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 18 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 19 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 20 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 21 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 22 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 23 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 24 of 25
Case 2:20-cv-01977-GMS Document 1 Filed 10/12/20 Page 25 of 25
